—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 20, 1990 (People v Cortez, 158 AD2d 611), affirming a resentence of the Supreme Court, Kings County, imposed March 10, 1988, and an order of the same court, dated July 26, 1998, denying his motion pursuant to CPL 440.10 to vacate the judgment.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Miller, Thompson and Goldstein, JJ., concur.